Citation Nr: 0734787	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-08 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a separate 10 percent rating for tinnitus in 
each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971, from February 1972 to December 1974, and from 
May 1979 to November 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2003 
rating decision of the VA Regional Office (RO) in Milwaukee, 
Wisconsin that declined to award a separate 10 percent rating 
for each ear affected by tinnitus.


FINDING OF FACT

The veteran receives the maximum schedular rating for 
tinnitus authorized by law under 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent ratings for tinnitus in each ear. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (in effect prior to and from June 13, 
2003) (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he experiences bilateral tinnitus 
for which he is entitled to a separate 10 percent rating for 
each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that prior 
to 1999 and June 13, 2003, versions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (C.A. Fed June 19, 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. §§ 4.25(b) and § 4.87, Diagnostic Code 6260 (2007) 
which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  The stay of adjudication on tinnitus rating cases 
was subsequently lifted.

The veteran has been assigned the maximum schedular rating of 
10 percent for tinnitus throughout the appeal period. See 38 
C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, his appeal must be denied by operation 
of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board would also point out that the provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive. See Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).


ORDER

Entitlement to a separate 10 percent rating for tinnitus in 
each ear is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


